United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                                                                                        October 23, 2003
                            UNITED STATES COURT OF APPEALS
                                                                                    Charles R. Fulbruge III
                                    FOR THE FIFTH CIRCUIT                                   Clerk
                                  _________________________

                                        No. 02 – 61022
                                    SUMMARY CALENDAR
                                  _________________________

BRIDGETTE MUHAMMAD

                       Plaintiff - Appellee

   v.

MARVIN MUHAMMAD

                       Defendant - Appellant

______________________________________________________________________________

                 On Appeal from the United States District Court for the
                            Southern District of Mississippi
                                  (02-CV-1296-BS)
______________________________________________________________________________

Before REYNALDO G. GARZA, HIGGINBOTHAM, and DeMOSS, Circuit Judges.

REYNALDO G. GARZA, Circuit Judge:1

        In this appeal we review the district court's decision to remand this case to the state court

without an evidentiary hearing. For the following reasons, we affirm the district court’s decision.

                                                  I.

                       FACTUAL AND PROCEDURAL BACKGROUND


        1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                 -1-
       Marvin Muhammad removed this child custody and child support case from the Chancery

Court of Jefferson County, Mississippi to the federal district court for the Southern District of

Mississippi pursuant to 28 U.S.C. § 1443. Muhammad alleges that the Mississippi state courts

are biased and prejudiced against him. Plaintiff-Appellee, Bridgette Muhammad, subsequently

filed a motion to remand the case pursuant to 28 U.S.C. § 1447. The district court granted that

motion without an evidentiary hearing. This appeal followed.

                                                  II.

                                     STANDARD OF REVIEW

       Because Appellant’s removal petition is based on 28 U.S.C. § 1443, this court has

jurisdiction to review the district court’s remand order. 28 U.S.C. § 1447(d); Williams v.

Nichols, 464 F.2d 563, 564 (5th Cir. 1972). We review the district court’s remand order de novo.

Hexamer v. Foreness, 981 F.2d 821, 822-23 (5th Cir. 1993).

                                                 III.

                                             REMOVAL

       Appellant’s removal petition fails to show 1) that the right allegedly denied him arises

under a federal law providing for a specific right to racial equality; and 2) that he is being denied

or cannot enforce the specified federal right in the state courts due to some formal expression of

the law. State of Texas v. Gulf Water Benefaction Co., 679 F.2d 85, 86 (5th Cir. 1982).

Appellant’s removal petition makes conclusory allegations that state court officials conspired to

deprive him of certain non-race-related civil rights, including freedom of association and due

process of law. These are not adequate grounds for removal. 28 U.S.C. § 1443; Gulf Water, 679

F.2d at 86-87.


                                                  -2-
       Appellant argues that the district court erred by not holding an evidentiary hearing.

However, no evidentiary hearing is required if the grounds purportedly justifying removal are

patently invalid from the face of the removal petition. News-Texan, Inc. v. City of Garland, 814

F.2d 216 (5th Cir. 1987).

                                                IV.

                                         CONCLUSION

       For the foregoing reasons, we affirm the district court’s decision.




                                                -3-